828 So. 2d 1045 (2002)
Watt THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-3564.
District Court of Appeal of Florida, Fourth District.
October 9, 2002.
Watt Thomas, Mayo, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant Watt Thomas appeals a trial court order summarily denying his motion to correct illegal sentence filed pursuant to rule 3.800(a), Fla. R.Crim. P. in which he challenged the Department of Correction's calculation of his release date, and its treatment of gain time and other credits. We affirm the order under review without prejudice to appellant's ability to file a petition for writ of mandamus in the trial court after he fully exhausts his administrative remedies. He may have done so already, but the record is not entirely clear on that. King v. State, 665 So. 2d 377 (Fla. 4th DCA 1996). See also Robinson v. State, 818 So. 2d 543 (Fla. 2d DCA 2002); Clements v. State, 761 So. 2d 1245 (Fla. 2d DCA 2000).
AFFIRMED.
STONE, KLEIN and TAYLOR, JJ., concur.